Citation Nr: 1227152	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-48 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1990 rating decision that assigned an effective date of October 25, 1989 for award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney-at-Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967, from August 1970 to May 1973, and from January 1982 to February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a psychiatric disability was first received by VA on October 25, 1989.  

2.  The RO granted service connection for PTSD in a February 1990 rating decision and assigned an effective date for that award of October 25, 1989; the Veteran did not appeal that decision. 

2.  The correct facts, as they were known at the time of the February1990 rating decision, were before the RO and adjudicators correctly applied the correct statutory and regulatory provisions extant at that time.  


CONCLUSIONS OF LAW

1.  The February 1990 rating decision is final.  38 U.S.C.A. § 4005 (1988), § 7105(c) (2011).  

2.  The February 1990 rating decision that assigned an effective date of October 25, 1989 for award of service connection for PTSD did not contain CUE  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2006, the RO received a statement in which the Veteran contended that there was CUE in the decision that granted service connection for PTSD and assigned an effective date of October 25, 1989 for the award.  He referred to the transcript of an RO hearing held in January 1983 in connection with an appeal of a 1982 rating decision.  The Veteran stated that "in this 1983 appeal it is quite evident of PTSD."  

In a December 2009 written brief presentation, the Veteran's representative argued that when the Veteran claimed entitlement to service connection for a heart condition in March 1982 the claim should have also been considered by VA as a claim of entitlement to service connection for a psychiatric disorder.  His representative asserted that the March 1982 claim was based on aggravation of a pre-existing heart condition by combat stressors and that there was evidence showing that the Veteran had received inpatient and outpatient treatment for a psychiatric disorder during service.  He argued that VA failed to sympathetically read the submissions by the Veteran, and, had VA done so, the effective date of award of service connection for PTSD would have been in March 1982.  In summary, the representative contends that a claim of entitlement to service connection for a psychiatric disorder was received in 1982 and remained unadjucicated until service connection was awarded in a February 1990 rating decision.  

In a January 2010 letter, the Veteran's representative stated that "[t]his claim is based solely on the fact that his March 1982 claim for service connection for a pre-existing heart disorder aggravated by combat stressors, should have been considered a claim for service connection for a psychiatric disorder."  

As explained in the analysis section of the instant document, the Board finds that there was no CUE in the rating decision in which the RO assigned a date of October 25, 1989 for award of service connection for PTSD.  The Veteran did not demonstrate an intent to claim service connection for a psychiatric disability prior to that date and, particularly given the Veteran's remarks about the benefit he was seeking and his employment opportunities, there was no undeniable error by the adjudicators at the time of the February 1990 rating decision in determining that the Veteran had not intended to file a such a claim prior to October 25, 1989.  The Board now provides a summary of the relevant facts followed by analysis of the law applied to those facts.  


I.  Factual Background

The Veteran entered onto active duty in April 1965.  An October 16, 1965 consult from Battalion Aid to Saigon Naval Psychiatric notes that the Veteran had a past history of depression and presently had a complaint of insomnia and fatigue.  It also stated that on close questioning the Veteran indicated that his real problem was one of depression.  The provisional diagnosis was depression.  He was treated with psychotherapy and thorazine. 

A January 1966 consultation request to psychiatry states that the Veteran was evacuated from the Republic of Vietnam to Japan and hospitalized for two weeks in October 1965 and transferred to the service originating the consult request.  Provisional diagnosis was schizoid personality.  The consultation report states that the Veteran was evacuated from Vietnam after an episode of situational reaction - nausea, anxiety, and not sleeping.  It states that he witnessed an ambush in which a friend was killed.  This document includes that the Veteran was diagnosed with a schizoid personality disorder and treated with psychotherapy and thorazine.  

November 1966 notes document his complaint of chest pain and palpitations. Impression was rheumatic heat disease.  A consultation sheet from medicine service includes a diagnosis of rheumatic heart disease with mild aortic stenosis.  He complained of generalized tiredness in March 1967.  He was separated from active duty in June 1967. 

A report of medical examination from October 1970 indicates a normal psychiatric clinical evaluation.  In December 1971, he was found to have a functional heart murmur.  An April 1973 dental patient history includes that Veteran's affirmative answer to a question as to whether he had ever had rheumatic fever.  This is annotated that he had a slight murmur.  In May 1973 he was again separated from active duty.  A report of medical examination for the purpose of separation from active service documents a normal clinical psychiatric evaluation and that he had a heart murmur.  An entrance physical standards Board Proceeding from February 1982 documents that the Veteran presented with exertional chest pain, light headedness, and near syncope.  Diagnosis was organic valvular disease.  Waiver was not recommended.  

VA first received a claim from the Veteran for disability compensation benefits in March 1982.  In that VA Form 21-526 he specified that he was seeking benefits for service aggravated organic valvular disease.  In a remarks section of that form he explained that the condition existed on his first enlistment and was aggravated by his service in Vietnam. 

In an October 1982 rating decision, the RO denied service connection for aggravation of organic valvular disease during service.  The Veteran initiated an appeal of that decision in 1982.  He described his heart condition and included in his disagreement the following language:  

Because of a traumatic experience while serving with the infantry in RVN I was advised that I was suffering from battle shock or fatigue.  I was medivacked to Japan and reassigned to a unit in Okinawa.  This was most definitely a contributing factor that has caused a great amount of anguish and stress that has not only affected me physically, but mentally as well.  

The rest of that three page letter referred to physical difficulties.  He concluded the letter with the following: "I contend that the Army accepted me, whatever my condition was, and that while I was in the service - due to vigorous physical training and stresses, the Vietnam experience of 1965 this definitely aggravated or initiated the condition."

In January 1983, the Veteran testified before an RO employee as to his organic valvular disease, characterized by his representative as the result of rheumatic heart disease during childhood.  He testified as to combat experiences during service in Vietnam; which was during his first period of active service.  He testified that he got uptight after that and that he currently thought of those events.  He referred to physical symptoms that he experienced during service, such as chest pains.  Near the end of the hearing, he testified that since he was last separated from active duty he had tried to change jobs.  He also stated that a medical discharge, such as his, was held against an individual and he was going to have to deal with that for the rest of his life.  The RO employee who conducted the hearing stated that it should not affect his employment too much and that it was not the same as having a mental condition discharge "[t]hat really does affect a former serviceman's ability to get employment."  The Veteran also reported during the hearing that he was currently working for a police department.  

In a July 1983 informal hearing presentation, the Veteran's representative argued, in pertinent  part, "[The Veteran] maintains that on close investigation of the records there is indication that at the end of 1965 he was medivacked from the Republic of South Vietnam for battle fatigue.  He describes this condition as aggravating the heart disability now in question."  

The Board issued a decision in October 1982 denying the Veteran's appeal as to entitlement to service connection for organic heart disease.  

On October 25, 1989, the RO received another VA Form 21-526 in which the Veteran stated that the nature of the disease for which the claim was made was PTSD with a date of onset in October 1965.  In December 1988 he submitted a copy of the January 1983 hearing transcript and stated that he felt it important that the RO read the comments in that transcript as such "may give some reflection on my present claim."  

VA afforded the Veteran an examination in December 1989.  A social history section of the report documents that the Veteran had worked for a time for a police department.  It also states that he was currently not working at his job at an avionics company due to a chronic pain disability and there was some question as to whether he would be laid off from that job because of his inability to return to work.  

In a rating decision dated February 12, 1990, the RO granted service connection for PTSD and assigned an effective date of October 25, 1989.  It listed the date of  claim as October 25, 1989.  In the lower right hand corner of the decision is listed, next to item 27, that the Veteran's power of attorney was the DAV and it is initialed "I.S.C."  VA mailed a letter to the Veteran on March 23, 1990  informing him that service connection had been established for PTSD and specifying a payment at a monthly rate.  The letter included notice of his procedural and appellate rights.   

The next document received from either the Veteran or his representative is a June 1990 VA Form 28-1900 Disabled Veterans Application for Vocational Rehabilitation.  That document does not express any dissatisfaction with or intent to appeal the February 1990 rating decision.  After that, is a January 1992 letter to the Veteran informing him that the RO was going to schedule him for an examination to determine if his disability had gotten better.  

He underwent a VA examination in February 1992.  Report of that examination includes a summary of his work history.  This states that he worked from 1967 to 1970 at a supermarket, from 1973 to 1980 as a patrolman for a police department, and then returned to the police department after separation from active service in 1982 and worked there until 1984.  He reported that he later left the police department and worked for the Federal Protection Service during which time he injured his knee in a fall and since had worked only intermittently, the last time at an avionics company.  

In October 2006, the RO received a statement in which the Veteran indicated that he wanted to file a claim of CUE with the 1989 rating decision.  He withdrew that claim in a letter received in November 2006.  In that letter he commented on the January 1983 RO hearing and stated "at the end of the hearing I was told that if I hadn't gone back in the Army I had a really good case for PTSD.  When I filed a claim in 1989 I included the record of the hearing."  Later in November 2006, the RO received another statement in which the Veteran wrote that he wanted to reopen his case.  Included in that statement was the following:

I submitted, with the 1989 case, a hearing appeal of  January 18, 1983.  I believe this information contained relevant information to my 1989 case.  I also feel that in this 1983 appeal it is quite evident of PTSD.  At the end of the appeal I was told that if I hadn't gone back in the Army I would have a good case for PTSD.  I don't think the VA met their duty to assist when a new issue is brought up.  

In a January 2009 letter, he stated his belief that "VA failed to consider all the evidence.  And, that it was considered, it would've been pursued as a PTSD claim . . . I feel the evidence shows I should've been awarded PTSD compensation from 1982-83."  


II.  Analysis  

A direct appeal of an RO decision to the Board is initiated by the filing of a notice of disagreement with the decision.  38 U.S.C.A. § 4005 (1988), 7105(a) (2011).  In 1990-91 a notice of disagreement was defined by regulation as a written communication expressing dissatisfaction or disagreement with an adjudicative determination of an RO or other agency of original jurisdiction.  38 C.F.R. § 19.118 (1990).  If a notice of disagreement was not received within one year of mailing of notice of the decision to the claimant, the decision became final.  38 U.S.C.A. § 4005(b),(c) (1988), § 7105(b),(c) (West 2002).  Once a decision becomes final it generally may not be reopened or allowed.  38 U.S.C.A. § 4005(c).  

The Veteran and his representative were provided notice of the decision and of the Veteran's appellate and procedural rights, as shown by the letter sent in March 1990 and the annotation on the February 1990 decision as to the power of attorney.  No document expressing dissatisfaction or disagreement with the February 1990 rating decision was received by VA within one year of the mailing of notice of that decision.  The February 1990 decision is therefore final.  Now the Board turns to the argument that there was CUE in that decision in the assignment of the effective date for service connection for PTSD.

A decision that has become final may be collaterally attacked via an assertion that it contained CUE, and if the decision is found to contain CUE, it must be reversed or revised.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  A collateral attack of an RO decision may be made at any time after the decision is made.  38 U.S.C.A. § 5109A.  

CUE is established when certain conditions have been met.  First, either the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); and finally, the error must have "manifestly changed the outcome" of the prior decision. Id.; see Bustos v. West, 179 F .3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting the "manifestly changed the outcome" language in Russell).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has explained CUE as follows:  

a "clear and unmistakable error" under § 3.105(a) must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made. Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision. The words "clear and unmistakable error" are self-defining. They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  

Russell, 3 Vet. App. at 313-14.

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."'  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a) . Russell, 3 Vet. App. at 314  ; see also Yates v. West, 213 F.3d 1372 (2000). 

A "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated." 38 C.F.R. § 3.160(c) (1989 & 2011). Consistent with this regulation, this Court has held that "[a] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in [an RO] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 239 (2007).  

Prior to the February 1990 decision, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) had explained that VA is "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits."  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1988) (quoting H.R. Rep. No. 100-963, at 13, reprinted in 1988 U.S.C.C.A.N. 5782, 5795.)  Therefore, the law as it was understood at that time was that VA was to sympathetically develop a veteran's claim to the optimum before deciding it on the merits, it follows that VA was to sympathetically read the claim as such would be the starting point of any development.  

The next question though is whether it was clear and unmistakable error for the RO to not read the documents from 1982 and 1983, together with the service treatment records, as a claim of entitlement to service connection for a psychiatric disability.  The Board finds that this was not clear and unmistakable error.  

A claim of entitlement to VA benefits may be either a formal or an informal written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (1989 & 2011).  "Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim. Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a) (1989 & 2011) (emphasis added); see also MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006) ("Section 3.155(a) is directed to an original informal claim and requires the informal claim 'identify the benefit sought' and 'indicat[e] an intent to apply for one or more benefits.'").  

In his March 1982 claim and during the January 1983 hearing the Veteran identified the benefit sought as entitlement to service connection for aggravation of a heart disorder.  Although he stated that he had been affected mentally as well as physically by his service in Vietnam, all of his statements regarding the benefit sought referred to his heart condition.  From the perspective of adjudicators in February 1990, his claim in 1982, including what was expressed during the January 1983 hearing, was for compensation for a heart disability.  He did not provide any indication that he had wanted compensation for a psychiatric disability at that time.  He did not identify the benefit sought as compensation for a psychiatric disability until VA received his claim in November 1989.  Thus, his first claim of entitlement to service connection for a psychiatric disability was in November 1989.  

Furthermore, a reasonable interpretation of the facts by the adjudicators reviewing the claims file in February 1990 was that the Veteran not only did not intend to file a claim for service connection for a psychiatric disability in 1982-83 but intended not to file a claim for such benefits in 1982-83.  During the 1983 hearing, he expressed concern that his discharge due to his heart condition was a fact that would negatively affect his employment.  There is also the statement in that transcript that psychiatric conditions were more likely than physical conditions to cause employment difficulties.  At the time of the hearing, the Veteran was employed as a police officer.  At that time he was aware that he could apply for disability compensation benefits because he had done so in filing his claim for a heart condition.  Thus it was a reasonable interpretation of the facts by a February 1990 adjudicator that the Veteran did not want service connection for a psychiatric condition in 1982-83 even if he had a psychiatric disability at that time.  It therefore cannot be said that reasonable minds could only conclude that an error had been committed in not finding the date of claim to be in 1982-83.  In other words, this shows that there is no undebatable error in the RO's finding that October 25, 1989 was the date of claim.  

That there may have been evidence of record, including testimony, that could have given rise to a claim of entitlement to service connection for a psychiatric disability does not, under the facts of the case, mean an adjudicator must read back to that evidence in 1990 a claim of entitlement to service connection for PTSD.  The Veteran's concern about the implications of medical conditions, expressed in the January 1983 hearing, his reference to psychiatric treatment during service at the time of the hearing, and his own limiting of his claim to service connection for a heart condition leads the Board to the conclusion that not reading the 1983 testimony or the March 1982 claim as a claim of entitlement to service connection for psychiatric disability was not CUE but rather was a reasonable interpretation of the facts before the adjudicators in February 1990.  

Although it is not otherwise documented in the claims file, the Board has considered the Veteran's statement that he was told at the time of the January 1983 hearing that if he had not gone back into military service after his first period of service he would have a good claim of entitlement to service connection for a psychiatric disability.  Whether or not this was accurate advice, it does not give rise to an award of an earlier effective date.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

Moreover, assuming without deciding that such conversation took place, the conversation would have further informed the Veteran of the possibility of filing a claim of entitlement to service connection for a psychiatric disability.  That the Veteran did not assert such a claim at that time after such conversation tends to show that he intended not to seek benefits for a psychiatric disability in 1983.  

It is noted by the Board that although there is evidence in the service treatment records before the RO in 1990 that the Veteran received inpatient and outpatient treatment for psychiatric symptoms during service, the actual clinical (inpatient) records are not associated with the claims file.  Such records are not constructively of record.  At most, it could be argued that the RO had a duty to obtain such records.  Even if this argument prevailed, failure on the part of VA to meet its duty to assist cannot constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 387 (1994), (cited with approval in Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed.Cir.2002) (en banc), for the proposition that a failure to fulfill the duty to assist cannot constitute CUE; Russell, 3 Vet. App. at 314 (determination of CUE "must be based on the record ... that existed at the time of the prior [RO] ... decision").  

A reasonable interpretation of these facts from the viewpoint of the adjudicators in February 1990 is that, not only did the Veteran did not intend to claim entitlement to service connection for psychiatric disability until he filed his claim in 1988, but that he intended to not file a claim until he did so in 1989.  Thus, it cannot be said that the RO committed an undeniable error nor can it be said that that reasonable minds could not differ that the February 1990 decision was fatally flawed at the time it was made.  

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. Section 5110(a) provides, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." Section 5110(b)(1) provides that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2)  (2010). 

As the first claim of entitlement to service connection for a psychiatric disability was received by the RO on October 25, 1989, that is the earliest date allowable by statute and regulation for award of service connection for a psychiatric disability.  Thus, the RO correctly applied the correct law to the facts of this case in the February 1990 rating decision.  

For the reasons stated above, the Board finds that there was no CUE in the February 1990 rating decision conclusion that the Veteran's claim of entitlement to service connection for psychiatric disability was first received on October 25, 1989 and its assignment of that date as the effective date of award of service connection for PTSD.  

Finally, the Veterans Claims Assistance Act of 2000 notice and assistance provisions are not applicable to this issue because the issue comes to the Board 

(CONTINUED ON NEXT PAGE)


through appeal of the denied request for revision of the February 1990 decision based on CUE.  See Juarez v. Principi, 16 Vet. App. 518, 520 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001).   


ORDER

The Veteran's appeal as to the issue of whether there was CUE in the February 1990 decision as to assignment of an effective date of October 25, 1989 for award of service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


